[Cite as State v. Schaffhauser, 2013-Ohio-1011.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                                   :   JUDGES:
STATE OF OHIO                                      :   William B. Hoffman, P.J.
                                                   :   Sheila G. Farmer, J.
                         Plaintiff-Appellee        :   John W. Wise, J.
                                                   :
-vs-                                               :   Case No. 2012 CA 00078
                                                   :
                                                   :
RICHARD SCHAFFHAUSER                               :   OPINION
                                                   :
                     Defendant-Appellant           :




CHARACTER OF PROCEEDING:                                Criminal Appeal from Stark County
                                                        Court of Common Pleas Case No.
                                                        2007 CR 1772

JUDGMENT:                                               Reversed and Remanded



DATE OF JUDGMENT ENTRY:                                 March 18, 2013



APPEARANCES:

For Plaintiff-Appellee                                  For Defendant-Appellant

JOHN D. FERRERO                                         RICHARD SCHAFFHAUSER
Prosecuting Attorney                                    Inmate No. A604-038
Stark County, Ohio                                      Belmont Correctional Institution
                                                        P.O. Box 540
BY: KATHLEEN O. TATARSKY                                St. Clairsville, Ohio 43950
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza, South – Suite 510
Canton, Ohio 44702-1413
[Cite as State v. Schaffhauser, 2013-Ohio-1011.]


Farmer, J.

        {¶1}     Defendant-appellant, Richard Schaffhauser, appeals from the March 23,

2012, Judgment Entry of the Stark County Court of Common Pleas granting plaintiff-

appellee State of Ohio’s Motion to Dismiss his Petition to Contest Reclassification.

                                STATEMENT OF THE FACTS AND CASE

        {¶2}     On December 5, 2007, the Stark County Grand Jury indicted appellant on

one count of sexual battery in violation of R.C. 2907.03(A)(1), a felony of the third

degree, and one count of assault in violation of R.C. 2903.13(A), a misdemeanor of the

first degree. At his arraignment on December 7, 2007, appellant entered a plea of not

guilty to the charges.

        {¶3}     Thereafter, on March 3, 2008, appellant withdrew his former not guilty plea

and entered a plea of guilty to an amended charge of gross sexual imposition in

violation of R.C. 2907.05(A), a felony of the fourth degree, and to assault. Pursuant to a

Judgment Entry filed on March 7, 2008, appellant was sentenced to an aggregate

sentence of fourteen (14) months in prison. The trial court also designated appellant a

Tier I Sex Offender.

        {¶4}     On January 19, 2012, appellant filed a Petition to Contest Reclassification

pursuant to R.C. 2950.031(E) and 2950.032(E). In response, appellee, on January 30,

2012, filed a Motion to Dismiss appellant’s petition. As memorialized in a Judgment

Entry filed on March 23, 2012, the trial court granted such motion and dismissed

appellant’s petition.

        {¶5}     Appellant has not set forth any assignments of error. However, it appears

that appellant is arguing that the trial court erred in classifying him as a Tier I offender
Stark County App. Case No. 2012 CA 00078                                                 3


under the Adam Walsh Act. Appellant specifically appears to argue that the Adam

Walsh Child Protection Safety Act (“AWA”), as enacted by the Ohio General Assembly

in Am.Sub. S.B. No. 10 and effective January 1, 2008, may not be applied retroactively

to him.

       {¶6}       In State v. Williams, 129 Ohio St.3d 344, 2011–Ohio–3374, 952 N.E.2d

1108, the Ohio Supreme Court held in the syllabus that, “2007 Am.Sub.S.B. No. 10, as

applied to defendants who committed sex offenses prior to its enactment, violates

Section 28, Article II of the Ohio Constitution, which prohibits the General Assembly

from passing retroactive laws.” The defendant in Williams committed the sexually

oriented offenses before the effective date of S.B. 10. He was designated a Tier II sex

offender by the trial court after the effective date of S.B. 10. Williams at ¶ 1–2. The

Ohio Supreme Court held that application to S.B. 10 to him was unconstitutional.

       {¶7}       However, the Ohio Supreme Court, in Williams, never addressed whether

an individual who committed a sex offense after S.B. 10’s June 27, 2007 “enactment”

date but before the date on which S.B. 10's registration, classification and community-

notification provisions became effective (January 1, 2008) was subject to S.B. 10's

provisions, or whether he or she is subject to the provisions of the predecessor statute,

Megan's Law.

       {¶8}       Recently, In In re Bruce S., --N.E.2d--, 2012-Ohio-5696, the Ohio

Supreme Court held, in relevant part, as follows: “We … hold that Senate Bill 10's

classification,     registration,   and   community-notification   provisions   cannot   be

constitutionally applied to a sex offender who committed his sex offense between July 1,

2007, and December 31, 2007, the last day before January 1, 2008, the effective date
Stark County App. Case No. 2012 CA 00078                                                 4


of S.B. 10's classification, registration, and community-notification provisions.” Id. at ¶

12.

      {¶9}   In the case sub judice, appellant allegedly committed his offenses in

October of 2007. Because appellant committed his offenses after S.B. 10’s enactment

date (June 27, 2007) but before its effective date of January 1, 2008, the trial court

erred in applying S.B. 10 to him.

      {¶10} Appellant’s sole assignment of error is, therefore, sustained.

      {¶11} Accordingly, the judgment of the Stark County Court of Common Pleas is

reversed and this matter is remanded for further proceedings.




By: Farmer, J.

Hoffman, P.J. and

Wise, J. concur

                                                   s/ Sheila G. Farmer_______________



                                                   s/ William B. Hoffman_____________



                                                    s/ John W. Wise_________________

                                                                JUDGES




SGF/d0304
[Cite as State v. Schaffhauser, 2013-Ohio-1011.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                      :
                                                   :
                            Plaintiff-Appellee     :
                                                   :
                                                   :
-vs-                                               :    JUDGMENT ENTRY
                                                   :
RICHARD SCHAFFHAUSER                               :
                                                   :
                        Defendant-Appellant        :    CASE NO. 2012CA00078




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Stark County Court of Common Pleas is reversed and this matter is

remanded to the trial court for further proceedings. Costs assessed to appellee.




                                                       s/ Sheila G. Farmer_______________



                                                       s/ William B. Hoffman_____________



                                                       s/ John W. Wise_________________

                                                                JUDGES